           Case 1:18-cv-04115-PAE Document 252 Filed 07/20/20 Page 1 of 2

                                                                                     Seyfarth Shaw LLP
                                                                                      620 Eighth Avenue
                                                                               New York, New York 10018
                                                                                        T (212) 218-5500
                                                                                        F (212) 218-5526

                                                                                 gmaatman@seyfarth.com
                                                                                        T (312) 460-5965

                                                                                       www.seyfarth.com


July 20, 2020

Via ECF

The Honorable Paul A. Engelmayer
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square- Courtroom 1305
New York, NY 10007-1312

Re:      Canosa v. Weinstein, et al; Case No. 18-cv-04115-PAE

Dear Judge Engelmayer:
       We are counsel to Defendants The Weinstein Company, LLC and The Weinstein
Company Holdings, LLC, (collectively “TWC” or “the debtors”) in connection with the above-
captioned matter.
       TWC writes in accordance with the Court’s December 13, 2019 Order (ECF 120) to
provide a material development pertaining to the “global” class settlement.

        On June 30, 2020, Plaintiffs in the related action pending in the Southern District of New
York, Geiss, et al v. The Weinstein Company Holdings LLC, et al., No. 1:17-cv-09554-AKH
(“Geiss”) filed a Motion for Preliminary Approval of Class Action Settlement, Certification of
Settlement Classes, Appointment of Class Counsel, and Permission to Disseminate Class Notice.
(See Geiss Dkt. 333). On July 13, 2020, Plaintiff-Objector Alexandra Canosa filed objections to
the Motion for Preliminary Approval of the Class Settlement as a non-party to the Geiss Action.
(Dkt. 347).

        The Honorable Judge Alvin Hellerstein held oral argument on the Motion at a telephonic
Settlement Fairness Hearing on July 14, 2020. (See Minute Entry dated July 15, 2020). At the
Hearing, counsel for the prospective settling Geiss Plaintiffs argued first in support of the Motion.
Judge Hellerstein ruled that the Motion would be denied. Thereafter, the Court did not entertain
further argument from the other parties or objectors. After the conclusion of the Hearing, the Court
issued an Order denying the Motion for Preliminary Approval of the Settlement, with a
memorandum decision to be forthcoming. (Dkt. 353).

       In light of Judge Hellerstein’s ruling, the debtors are engaging in conversations with
various parties to assess whether a revised settlement can be achieved. We will continue to
provide Your Honor with regular updates every 30 days pursuant to the Court’s December 13,
2019 Order, and will advise of any material developments on an accelerated basis.




64868153v.2 / 105478-000012 / 7/20/2020 10:56 AM
64868153v.3
           Case 1:18-cv-04115-PAE Document 252 Filed 07/20/20 Page 2 of 2


                                                                     July 20, 2020
                                                                           Page 2



Respectfully submitted,

SEYFARTH SHAW LLP

/s/ Gerald L. Maatman, Jr.

Gerald L. Maatman, Jr.

cc: All Counsel of Record




64868153v.2 / 105478-000012 / 7/20/2020 10:56 AM
64868153v.3
